OPINION — AG — "YEARS OF SERVICE, WHETHER OUT OF STATE TEACHING SERVICE OR MILITARY SERVICE, WHICH WERE PURCHASED BY A MEMBER OF THE OKLAHOMA TEACHER'S RETIREMENT SYSTEM AS AUTHORIZED BY LAW PRIOR TO JULY 1, 1979, ARE CREDITABLE TO THE AGE OF THIRTY (30) YEARS OF SERVICE REQUIREMENT TO RETIREMENT AT AGE OF FIFTY-EIGHT (58), BUT YEARS OF SERVICE OF THE SAME CHARACTER IF PURCHASED AFTER JULY 1, 1979 ARE SUBJECT TO THE LIMITATIONS IMPOSED BY CURRENT LAW." CITE: 70 O.S. 1978 Supp., 17-116.2 [70-17-116.2](C), 70 O.S. 1979 Supp., 17-101 [70-17-101](24) (JOHN F. PERCIVAL)